Exhibit 10(vv)
iCAD, INC.
INCENTIVE STOCK OPTION AGREEMENT
AGREEMENT, entered into                      (the “Date of Grant”), by and
between iCAD, Inc. (the “Company”) and                      (“Optionee”).
WHEREAS, the Company has adopted the 2007 Stock Incentive Plan (the “Plan”);
WHEREAS, the Company wishes to grant to the Optionee an option to purchase
shares of the Company’s common stock, $.01 par value, (the “Common Stock”) under
the Plan pursuant to the terms of the Plan;
WHEREAS, the Company desires to memorialize the grant of the option to the
Optionee by entering into this stock option agreement with the Optionee;
WHEREAS, the Company and the Optionee understand and agree that unless otherwise
defined herein any terms used herein have the same meanings as in the Plan.
THEREFORE, in consideration of the promises set forth below, the parties hereto
agree as follows:

1.   GRANT OF OPTION

The Company hereby grants to the Optionee the option (the “Option”) to purchase
all or any part of an aggregate of                      shares of its Common
Stock (the “Shares”), on the terms and conditions and subject to all the
limitations set forth herein and in the Plan, which is incorporated herein by
reference. The Optionee acknowledges receipt of a copy of the Plan.

2.   OPTION EXERCISE PRICE

The per share purchase price to be paid by Optionee for the Shares covered by
the Option in the event of an exercise of the Option shall be $_____.

3.   WHEN OPTIONS ARE EXERCISABLE

The Option shall become exercisable as to one third or  _____  shares commencing
twelve months from the Date of Grant, one third or  _____  shares commencing
twenty four months from the Date of Grant and one third or  _____  shares
commencing thirty six months from the Date of Grant. The option expires at
midnight (Nashua, New Hampshire USA time) five years from the Date of Grant or
earlier subject to paragraph 4 below.

4.   TERMINATION OF EMPLOYMENT

  4.1   Generally: Regardless of what Paragraph 3 hereof says, if Optionee’s
employment with the Company should be terminated other than by Early Retirement,
Death or Disability (as defined below) or for Cause, then Optionee has until the
earlier of (i) the expiration date of the Options set forth in Paragraph 3
hereof or (ii) ninety (90) days after the date of termination, to exercise those
Options which were exercisable on the date of termination. If Optionee’s
employment with the Company should be terminated by the Company for Cause or due
to Early Retirement the unexercised portion of the Option shall terminate on the
date of termination of Optionee’s employment.

 

 



--------------------------------------------------------------------------------



 



  4.2   Death or Disability: In the event of the Death or Disability of Optionee
prior to the expiration of this Option, the following provisions shall apply:

  4.2.1   If Optionee, at the time of Death or Disability, has been continuously
employed by the Company (as determined by the Compensation Committee or other
committee that at the time is responsible for administration of the Plan (the
“Committee”)in its sole discretion) since the Date of Grant, then the Option may
be exercised; (A) by Optionee within the earlier of (i) the expiration date of
the Options set forth in Paragraph 3 hereof or (ii) one (1) year following the
date Disability commenced, but only to the extent Optionee is entitled to
exercise such Option on the date his or her Disability commenced; or (B) by
Optionee’s estate, or by a person who acquired the right to exercise the Option
because of Optionee’s will or the laws of descent or distribution, within the
earlier of (i) the expiration date of the Options set forth in Paragraph 3
hereof or (ii) one (1) year from the date of Optionee’s Death, but only to the
extent of which Optionee is entitled to exercise the Option at the date of
Death. For the purpose of this Agreement, the term “Disability” shall have the
meaning given to it in section 22(e)(3) of the Code. Whether Optionee suffers a
Disability shall be determined by the Committee in its sole discretion.    
4.2.2   If Optionee dies within thirty (30) days after the date of termination
of employment (other than termination for Cause, Disability or Early Retirement,
the Option may be exercised at any time within the earlier of (i) the expiration
date of the Options set forth in Paragraph 3 hereof or (ii) one (1) year
following the date of Death, by Optionee’s estate or by a person who acquired
the right to exercise the Option because of Optionee’s will or the laws of
descent or distribution, but only to the extent Optionee is entitled to exercise
the Option at the date of termination.

  4.3   Cancellation of Options: By giving written notice to the Optionee, the
Company in its sole discretion may cancel this Option, in whole or in part, in
the following circumstance (i) where Optionee enters into competition with the
Company.

5.   MANNER OF OPTION EXERCISE

  5.1   Notice: Optionee may exercise this Option, in whole or in part from time
to time, subject to the conditions contained in the Plan and this Agreement, by
giving written notice of exercise to the Company at its principal executive
office. That notice must specify the number of Shares with respect to which the
Option is being exercised. Optionee must also pay in full the total purchase
price for the Option Shares purchased. Subject to Paragraph 5.3 below, as soon
as practical after receipt of notice and payment, Optionee shall be recorded on
the books of the Company as the owner of the Option Shares and the Company shall
deliver to Optionee one or more duly issued stock certificates evidencing such
ownership. Until certificates for the Option Shares are issued to Optionee,
Optionee shall not have any rights as a stockholder of the Company.     5.2  
Payment: Optionee can pay the total purchase price of the Shares to be purchased
upon exercise of the Option solely in cash or may ask the Company’s Board of
Directors (the “Board”) or other administrator of the Plan for permission to be
allowed to pay either by transfer to the Company of previously acquired shares
of Common Stock of the Company with a then current aggregate Fair Market Value
equal to such total purchase price, or by a combination of cash and previously
acquired shares of Common Stock. For purposes of the Agreement; (i) “Previously
Acquired Shares” shall mean only shares of Common Stock of the Company that are
already owned by the Optionee at the time of exercise and (ii) “Fair Market
Value” shall be determined as set forth in the Plan.

 

 



--------------------------------------------------------------------------------



 



  5.3   Limitation on Obligation to Issue: The Company shall not be required to
sell or issue any Shares under this Option if, in the sole opinion of the
Committee or other administrator of the Plan; (i) the issuance of such shares
would constitute a violation by Optionee or the Company of any applicable law or
regulation including, without limitation, federal and state securities law, or
(ii) the consent or approval of any governmental body is necessary or desirable
in connection with the issuance of such Shares. The Company shall also not be
required to issue any Shares under this Option if it requests and does not
receive from the Optionee any investment representations or other information in
order for the Company to comply with applicable laws or regulations. Among other
things, the Company may request that the Optionee provide it with an opinion of
counsel reasonably acceptable to the Company that the Shares to be issued upon
exercise of the Option may be issued without registration under the Securities
Act of 1933, as amended.

6.   LEGENDS

Each certificate representing any shares of Stock issued to Optionee hereunder
may have endorsed thereon a legend in a form as may be determined by the Company
to be necessary, in its sole discretion, reflecting any limitations on resale.

7.   CHANGES IN CAPITAL STRUCTURE

  7.1   If the Company effects a stock dividend of its Common Stock or a split
of its Common Stock, the number of Shares that may be purchased upon the
exercise of the unexercised portion of this Option shall be increased
proportionately and the exercise price per Share proportionately decreases. In
the event the Company declares or authorizes a reverse stock split of its Common
Stock or combination of shares of its Common Stock, the number of Shares that
may be purchased upon the exercise of the unexercised portion of this Option
shall be shall be proportionately reduced and the exercise price per Share shall
be proportionately increased.     7.2   If the Company’s Common Stock shall be
changed into a different class of shares or if, because of reorganization,
recapitalization, merger or consolidation it is necessary to exchange the Shares
for shares of another company, then the appropriate substitution or exchange
shall be made in the Shares subject to this Option. The Committee or other
administrator of the Plan may make such adjustments in the number, kind,
exercise date of the Shares as is necessary. However, none of these changes
shall give the Optionee additional benefits or increase the differential between
the exercise price and the Fair Market Value.     7.3   If the Company is
dissolved or liquidated, or if the Company is not the surviving or resulting
corporation in connection with a merger or consolidation, the Committee or other
administrator of the Plan (in its sole discretion) may allow Optionee the right
to exercise this Option prior to the occurrence of the event which would
otherwise terminate this Option.

8.   DISPOSITION OF STOCK

Prior to making a disposition (as defined in Section 425(c) of the Code) of any
Shares acquired pursuant to the exercise of this Option before the expiration of
two years after the Date of Grant or before the expiration of one year after the
date on which such shares of Stock were transferred to the Optionee pursuant to
exercise of this Option, the Optionee shall send written notice to the Company
of the proposed date of such disposition, the number of shares to be disposed
of, the amount of proceeds to be received from such disposition and any other
information relating to such disposition that the Company may reasonably
request.

9.   WITHHOLDING TAXES

The Optionee hereby authorizes the Company to withhold and deduct from future
wages of Optionee all legally required amounts necessary to satisfy any federal,
state or local withholding tax requirements attributable to any action by
Optionee that causes the Option to cease to qualify as an Incentive Stock Option
including, without limitation, a disposition of shares of Shares described in
Paragraph 8, above. In the event that the Company is unable to withhold such
amounts, for whatever reason, Optionee hereby agrees to pay to the Company an
amount equal to the amount the Company would otherwise be required to withhold
under federal, state or local law.

 

 



--------------------------------------------------------------------------------



 



10.   NON TRANSFERABILITY

This Option shall not be transferable by Optionee, either voluntarily or
involuntarily, except by will or the laws of descent and distribution, and then
only to the extent provided in Paragraph 4.2. Any attempt to transfer this
Option other than as permitted shall void the Option. The Option shall be
exercisable during Optionee’s lifetime only by Optionee.

11.   LIMITATION ON LIABILITY

Nothing in this agreement shall be construed to: (i) limit in any way the right
of the Company to terminate the employment of Optionee at any time, or (ii) be
evidence of any agreement or understanding, express or implied, that the Company
will employ Optionee in any particular position, at any particular rate of
compensation or for any particular period of time.

12.   BINDING EFFECT

This agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

13.   GOVERNING LAW

This Agreement and all rights and obligations in it shall be construed in
accordance with the Plan and governed by the laws of the State of Delaware. The
parties hereto agree to submit to the personal jurisdiction of courts sitting in
the State of New Hampshire for the purpose of resolving any dispute under this
Agreement.

14.   INTEGRATION

This Agreement supersedes any prior agreement, discussions or understandings
between the parties on the subject matter covered by this Agreement.

15.   SEVERABILITY

Should any provision of the Agreement be deemed by a court of competent
jurisdiction to be unenforceable, the remaining provisions shall continue to be
in full force and effect.

16.   AMENDMENT

This Agreement may only be amended by written agreement signed by both parties,
by amendment of the Plan or as provided for in the Plan document.
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Date of Grant.
ICAD, INC.
BY:                                        
ITS: Executive Vice President and Chief Financial Officer
OPTIONEE:                                        
Name Printed:                                        

 

 



--------------------------------------------------------------------------------



 



iCAD Inc.
INCENTIVE STOCK OPTION AGREEMENT
EXHIBIT 1
NAME OF OPTIONEE:
DATE OF GRANT:
NUMBER OF OPTION SHARES ISSUABLE UPON FULL OPTION EXERCISE:
EXERCISE PRICE:
EXERCISE SCHEDULE

      Initial Date of Exercisability   Number of Shares with respect to which
Option
Is initially exercisable

 

 